Opinion issued September 16, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00396-CR
———————————
JAMES
ANDREW GANN, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 268th District Court
Fort
Bend County, Texas

Trial
Court Case No. 53073A
 

MEMORANDUM OPINION
          On August 16, 2010, appellant filed a
motion to dismiss the above referenced appeal. 
The motion complies with the Texas Rules of Appellate Procedure.  See
Tex. R. App. P.
42.2(a).
 
We have not yet issued
a decision.  Accordingly, the motion is granted and the appeal is dismissed.
We deny any pending
motions as moot.
The Clerk is directed to issue mandate within 10 days of the
date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Hanks
and Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).